                           IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                  NORTHEASTERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
                                                 )           No.     2:19-cr-00013
       v.                                        )
                                                 )           Chief Judge Crenshaw
                                                 )
GEORGIANNA A.M. GIAMPIETRO                       )

       GOVERNMENT’S SUPPLEMENTAL NOTICE OF EXPERT TESTIMONY

       The United States of America, by and through its attorneys, the Acting United States

Attorney for the Middle District of Tennessee and the Chief of the Counterterrorism Section of the

National Security Division, United States Department of Justice, pursuant to Rules 16(a)(1)(F) and

(G) of the Federal Rules of Criminal Procedure, hereby files this supplemental notice of intent to

offer evidence that may be construed as expert testimony pursuant to Rules 702 and 703 of the

Federal Rules of Evidence in the above-referenced case.

       The government filed its initial expert notice on May 15, 2020, identifying two potential

expert witnesses. This supplemental notice identifies one additional witness whom the government

had not previously identified, but subsequently has determined that it may also call at trial.

However, the government contends the below anticipated testimony is more akin to lay witness

fact testimony under Rule 701 and therefore, does not need to be disclosed as potential expert

testimony pursuant to Rules 702 and 703 of the Federal Rules of Evidence. Nevertheless, out of

an abundance of caution, the below individual is being noticed as a potential expert in this case.

                              FBI Special Agent Richard Campbell

       FBI Special Agent Richard Campbell is currently the Division Coordinator for the FBI

Computer Analysis Response Team and is a Certified Computer Forensic Examiner. During the

investigation in this case, Campbell retrieved, examined, and/or analyzed the content and data




   Case 2:19-cr-00013 Document 194 Filed 07/08/21 Page 1 of 9 PageID #: 2303
retrieved from the defendant’s electronic devices seized in this case, including her cellular

telephone and computer. Campbell’s anticipated testimony regarding the retrieval, examination,

and collection of data from the defendant’s electronic devices is more akin to that of a fact witness

in that he will explain the evidence he located, any software he used to locate and seize that

evidence, and, how he verified the accuracy of such evidence. The government anticipates that

Campbell will also provide testimony regarding his training and background, including any

training related to the methods and/or software used to assist him in the examination of the

electronic devices. Courts, including District Courts in the Middle District of Tennessee, have

previously held that the extraction of information from an electronic device utilizing technology

such as Cellebrite does not qualify as expert testimony subject to Rules 702 and 703 of the Federal

Rules of Evidence. A copy of Campbell’s curriculum vitae is attached hereto and any reports

drafted by Campbell were previously disclosed by the government as part of its Rule 16 discovery

obligations.

                                         CONCLUSION
       WHEREFORE, the parties request that the Court take notice of the above matters.

                                                      Respectfully Submitted,

                                                      MARY JANE STEWART
                                                      Acting United States Attorney
                                                      Middle District of Tennessee

                                                By: /s/ Kathryn Risinger
                                                    KATHRYN RISINGER
                                                    Deputy Criminal Chief – Organized Crime

                                                      /s/ Phil Wehby
                                                      PHIL WEHBY
                                                      Assistant United States Attorney
                                                      110 9th Avenue South
                                                      Nashville, Tennessee 37203
                                                      Phone: (615) 736-5151


                                                 2
   Case 2:19-cr-00013 Document 194 Filed 07/08/21 Page 2 of 9 PageID #: 2304
                                                  /s/ Jennifer E. Levy
                                                  JENNIFER E. LEVY
                                                  Trial Attorney
                                                  Counterterrorism Section
                                                  U.S. Department of Justice
                                                  950 Pennsylvania Avenue, N.W.
                                                  Suite 7600
                                                  Washington, D.C. 20530
                                                  (202) 514-1092



                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 8, 2021, I electronically filed one copy of the foregoing
document with the Clerk of the Court by using the CM/ECF system, which will send a Notice of
Electronic Filing to counsel for defendant in this case.

                                                  /s/ Kathryn D. Risinger
                                                  KATHRYN D. RISINGER
                                                  Assistant United States Attorney




                                              3
   Case 2:19-cr-00013 Document 194 Filed 07/08/21 Page 3 of 9 PageID #: 2305
                       ATTACHMENT




                                    4
Case 2:19-cr-00013 Document 194 Filed 07/08/21 Page 4 of 9 PageID #: 2306
Curriculum Vitale

Special Agent Richard Campbell , CISSP, CFE
Federal Bureau of Investigation, Memphis Division /
Nashville Resident Agency (RA)

2868 Elm Hill Pike, Nashville, Tennessee 37214
Phone: (615) 232-7500
Email: rcampbell3@fbi.gov


PROFESSIONAL EXPERIENCE

September 2017 – Present    FBI Computer Analysis Response Team (CART) –
                            Division Coordinator

                            Responsible for managing the computer forensics networks and labs in
                            both Memphis, TN and Nashville, TN. Oversee all CART personnel,
                            budgets and procurement; responsible for interfacing and coordinating
                            with FBI HQ Program managers, as well as field level Executive
                            Management. Provide digital evidence recovery, digital forensic
                            analysis and provide expert testimony to support criminal, national
                            security and intelligence collection programs across the division.

                            Supervises and communicates program policies, purposes, and goals.
                            Performs quality control and ensures performance meets established
                            standards. Monitor, track, and report on the status of CART activities.
                            Identifies, promotes, and implements process improvements.

October 2014 –              Certified Computer Forensic Examiner
September 2017
                            Federal Bureau of Investigation Memphis Division / Nashville RA

                            Conduct forensic examinations on computer evidence, prepare forensic
                            images for the Case Agent Investigative Review (CAIR) network, and
                            perform search and seizure operations. Participates in field operations to
                            search and seize digital evidence while maintaining the integrity of the
                            evidence during the seizure and examination processes. Restores deleted
                            and/or damaged files, catalog contents, and search for applicable case
                            material as necessary.


EDUCATION

August 1991 – May 1993      Millikin University, Decatur, Illinois, Bachelor of Arts B.A.
                            Field of Study - Sociology

August 1989 – May 1991      University of Tennessee at Martin, Martin, Tennessee
                            Field of Study – Criminal Justice




                                                 5
   Case 2:19-cr-00013 Document 194 Filed 07/08/21 Page 5 of 9 PageID #: 2307
FORENSIC EXAMINATION EXPERIENCE

Seized, Imaged and Analyzed hundreds of computer devices, media and images in support of over one
hundred investigations, and participated in the execution of dozens search warrants, search and seizure
operations, and field examinations since joining the CART program in 2014.

CERTIFICATIONS

2020    ISC2 CISSP - Certified Information Systems Security Professional (Member 784027)
2020    Information Technology Security Leadership (Certified GIAC / GSLC)
2018    Mac / iOS Operating Systems Certification FBI
2018    Black Bag Technologies – Certified Mobilize Operator (CMO)
2017    GIAC Certified Windows Forensic Examiner (Certified GIAC / GCFE)
2017    Advanced Smartphone Forensic Analyst (Certified GIAC / GASF)
2017    CompTIA - Network+ Certification
2017    Smartphone Mobile Device Certification (FBI)
2016    Access Data Examiner Certification (ACE) / FTK
2016    CompTIA - A+ Certification
2016    Global Industrial Cyber Security Professional (Certified GIAC / GICSP)
2016    Certified Forensic Examiner (FBI)
2015    GIAC Global Security Essentials Certification (Certified GIAC / GSEC)
2014    Certified Computer Analysis Response Team Technician
2014    GIAC Global Information Security Certification (Certified GIAC / GISF)
2014    Certified Digital Extraction Technician (DExT) (FBI)
2014    Certified Computer Analysis Response Team Technician (FBI)
2010    Certified Fraud Examiner - Association of Certified Fraud Examiners

PROFESSIONAL TRAINING – Forensics / Information Security

2021    Managing Security Vulnerabilities: Enterprise and Cloud (SANS)
2021    IT Project Management Professional (PMP) and Effective Communication (SANS)
2020    Security Leadership Essentials for Managers (SANS)
2020    Griffeye Analyze DI Professional
2020    Core NetWars Tournament (SANS)
2020    Battlefield Forensics and Data Acquisition (SANS)
2020    Autopsy Forensic Training
2019    Cloud Security Architecture and Operations (SANS)
2019    Certified Information Systems Security Professional Course (ISC2)
2019    Mandiant Enterprise Incident Response
2018    Cellebrite Mobile Device Forensics, Cellebrite 4PC and Physical Analyzer
2018    Implementing and Auditing Center for Internet Security (CIS) Critical Controls
2018    BlackBag Essential Forensic Techniques for Macintosh
2018    Macintosh Systems Forensic Analysis – Black Bag / Backlight
2018    Essential Forensic Techniques I – FBI
2018    Social Media Exploitation / Investigations – DEA
2018    Open Source Analysis Fundamentals – FBI
2018    Introduction to Mac Forensics
2017    CART Smartphone Mobile Devices Training
2017    SANS DFIR Netwars Tournament
2017    SANS Forensic Institute Forensic Toolkit
2017    Smartphone Forensic Analysis In-Depth (SANS)


                                                   6
   Case 2:19-cr-00013 Document 194 Filed 07/08/21 Page 6 of 9 PageID #: 2308
2017   SANS Specialized Knowledge and Applications
2017   CART Moot Court – FBI
2017   Forensic Examiner Capstone Exercises - FBI
2016   Micro Systemation XRY/MSAB Smartphone Forensics
2016   Digital Evidence Policy Guide Training for Forensic Examiners
2016   Windows In-Depth Forensic Analysis (SANS)
2016   Intermediate Web Based Artifacts – Forensic Analysis
2016   Intermediate OS Artifacts – Forensic Analysis
2016   File Systems Forensics Training
2016   ICS/SCADA Security Essentials (SANS)
2015   Information Technology Security Essentials Bootcamp (SANS)
2015   Computer Intrusion – FBI
2015   Advanced Forensics on Child Pornography Exams – FBI/ICAC
2015   Mobile Device Evidence Training (TBI)
2015   Information Technology Security Essentials Course (SANS)
2015   Target Disk Mode – Apple / Mac
2014   Certified Computer Analysis Response Team Technician (FBI)
2014   Information Security Fundamentals (SANS)
2014   Digital Extraction Technician (DExT) Training (FBI)
2014   Computer Analysis Response Team Technician Course (FBI)
2014   iOS Devices for Forensic Examiners

PROFESSIONAL MEMBERSHIPS AND AFFILIATIONS

High Technology Crime Consortium (HTCC)                        Active Member
Association of Certified Fraud Examiners (ACFE)                Active Member
SANS Industrial Control Systems (ICS) Community                Active Member
High Technology Crime Investigators Association                Active Member
ICAC Child On-Line Protection System (ICACCOPs)                Active Member
Advisory Board Member - Global Information                     Active Member
Assurance Certification (GIAC)

PREVIOUS POSITIONS HELD - FBI

June 2014 –                   Unit Chief (Acting) – International Operations Division (IOD)
September 2014
                              Responsible for all operational and administrative functions of the
                              Human Intelligence Unit within the International Operations Division of
                              the FBI. Developed and led strategic focus and ensured operational
                              support required to ensure effective intelligence collection and
                              dissemination.

September 2006 -              Supervisory Special Agent (Field) Memphis Division / Nashville RA
October 2014                  Program Coordinator/SSA Nashville JTTF

                              Served as the Supervisory Special Agent of the Nashville Joint Terrorism
                              Task Force (JTTF). Responsible for the direct oversight of eight FBI
                              Special Agents and eight Task Force Officers (TFO's) assigned to the
                              Nashville JTTF. Ensured investigations were aggressively and
                              thoroughly pursued, utilizing all investigative and intelligence collection
                              methods available. While the cooperative environment of the JTTF
                              facilitated information sharing, frequent liaison with partner agencies

                                                  7
   Case 2:19-cr-00013 Document 194 Filed 07/08/21 Page 7 of 9 PageID #: 2309
                              was essential to the success of the JTTF mission. Great emphasis was
                              placed on professional outreach efforts and conducted extensive liaison
                              on a weekly, and occasionally, daily basis.

September 2011 - October 2012 Assistant Inspector, Team Lead, Inspection Division FBIHQ

                              Responsible for conducting field office inspections, National Program
                              Reviews, special reviews as requested by the FBI Director, and Shooting
                              Incident Reviews. Responsible for the thorough review of not only
                              investigative programs, but also intelligence and field office operations
                              and administrative functions.

January 2011 – January 2011   Legal Attaché (Acting) – International Operations Division, LEGAT
                              Addis Ababa, Ethiopia

                              Established, maintained, and enhanced liaison contacts outside the
                              Embassy, primarily with the Ethiopian Federal Police and Ethiopian
                              National Intelligence and Security Service. Responsible for the office
                              administration, office start-up, liaison contacts within the Embassy, and
                              all intelligence collection and dissemination. Represented the FBI by
                              providing briefs to the daily Department of Defense, Joint Strategic
                              Affairs Office, meeting with the United States Intelligence Community,
                              the bi-weekly Country Team meetings, and as necessary with the Office
                              of Regional Affairs Chief of Station.

March 2009 – August 2009      DEPUTY LEGAL ATTACHE – Counterterrorism Division, On-Scene
                              Commander/Deputy On-Scene, Commander, Bagram AFB, Afghanistan

                              Responsible for overseeing FBI operations in Afghanistan, my primary
                              objective was to lead FBI assets in the Afghanistan Theater of
                              Operations. Led and directed the activities of more than 30 FBI
                              personnel, provided leadership and direction for subordinates, and
                              peers, as well as individuals outside of the FBI. FBI operations in
                              Afghanistan required constant focus on guiding and mentoring both
                              Agent and Analyst staff in an austere and inherently dangerous
                              environment. Due to constantly changing external factors such as safety,
                              personnel matters and unexpected travel, clear unambiguous direction
                              was provided. As the senior representative of the FBI, time sensitive
                              situations, which required an immediate response, were addressed.

January 2004 – September 2006 FBIHQ Supervisory Special Agent, Counterterrorism Division
                              Supervisory Special Agent / Program Manager

                              Served as a Supervisory Special Agent and Program Manager in the
                              Counterterrorism Division of FBI Headquarters. Assigned to the
                              International Terrorism Operational Section, which was co-located with
                              CIA counterterrorism units at the National Counterterrorism Center.
                              Responsible for the operational oversight and inter-agency coordination
                              of approximately 150 ongoing FBI investigations. Dictated program
                              policy, encouraged and facilitated enhanced liaison, coordinated
                              additional resources and managed both administrative and operational
                              functions of eight Joint Terrorism Task Forces (JTTF) and their respective

                                                  8
   Case 2:19-cr-00013 Document 194 Filed 07/08/21 Page 8 of 9 PageID #: 2310
                              terrorism cases. Ensured investigations were aggressively pursued and
                              to enlist the support and assistance of other agencies within the U.S.
                              intelligence community.

January 1999 – January 2004   Special Agent, New York City (NYO), Relief Supervisor
                              International Financial / Money Laundering Task Force; Domestic /
                              International Narcotics Task Force

                              Member of the NY/NJ HIDTA (High Intensity Drug Trafficking Area)
                              and HIFCA (High Intensity Financial Crimes Area) task forces, which
                              served to measurably reduce illegal drug use through collaborative,
                              measurable initiatives ranging from enforcement and prosecution to
                              prevention. Worked closely with state, local and other federal law
                              enforcement agencies, specifically investigating narcotics trafficking,
                              investigating bank fraud, wire fraud, securities fraud, public corruption,
                              and violent crime matters.

June 1993 – October 1998      Police Officer / Field Training Officer / Traffic Crash Reconstructionist

                              Patrol Officer and Field training officer responsible for the training of
                              new police officer recruits. Additionally, certified as a Traffic Crash
                              Reconstructionist by the Institute of Police Technology and Management.




                                                  9
   Case 2:19-cr-00013 Document 194 Filed 07/08/21 Page 9 of 9 PageID #: 2311
